Citation Nr: 1525392	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-20 714	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left ankle disability.  

2.  Entitlement to an initial rating higher than 10 percent for chronic herpes progenitalis and condyloma of the scrotum.  

3.  Entitlement to an initial higher (compensable) rating for tinea pedis and tinea corporis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The August 2008 RO decision granted service connection and a 10 percent rating for a left ankle disability (left ankle strain with traumatic arthritis), effective June 30, 2006.  By this decision the RO also granted service connection and a noncompensable rating for chronic herpes progenitalis and condyloma of the scrotum, effective June 30, 2006, and granted service connection and a noncompensable rating for tinea pedis and tinea corporis (tinea pedis with a history of tinea corporis), effective June 30, 2006.  The October 2008 RO decision denied service connection for an anxiety disorder.  The case was later transferred to the St. Louis, Missouri RO.  

A February 2010 RO decision increased the rating for the Veteran's service-connected herpes progenitalis and condyloma of the scrotum to 10 percent, effective June 30, 2006.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A January 2013 RO decision granted service connection for a generalized anxiety disorder and assigned a 30 percent rating for the period from May 9, 2008 to December 12, 2012, and a 50 percent rating for the period since December 13, 2012.  Therefore, the issue of entitlement to service connection for an anxiety disorder is not before the Board because the benefit sought (service connection) was granted in full during the pendency of the appeal.  

In April 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  At the April 2015 Board hearing, the Veteran raised an issue as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination as to his service-connected left ankle disability in January 2011.  The impression was a left ankle sprain with no x-ray evidence of traumatic arthritis.  Since then, at an April 2015 Board hearing, the Veteran specifically testified that his service-connected left ankle disability had worsened since the January 2011 VA orthopedic examination.  He specifically reported that he had limited range of motion of his left ankle and that he also suffered pain when he moved his ankle such as with exercise and walking.  

Additionally, the Veteran was last afforded a VA examination as to his service-connected chronic herpes progenitalis and condyloma of the scrotum, and his tinea pedis and tinea corporis, in December 2012.  The diagnoses were eczema; herpes progenitalis; condyloma acuminate; and tinea pedis.  At the April 2015 Board hearing, the Veteran also specifically testified that his service-connected skin problems had worsened since the December 2012 VA examination.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected left ankle disability, in over four years, and a VA examination as to his service-connected skin disorders in over two and a half years.  Additionally, the record raises a question as to the current severity of his service-connected left ankle disability and skin disorders.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding VA records should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain VA treatment records, including from the VA Medical Center in Jackson, Mississippi, dated since October 2012.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected left ankle disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left ankle disability must be reported in detail.  

The examiner must conduct a thorough orthopedic examination of the Veteran's left ankle and provide diagnoses of any pathology found.  In examining the left ankle, the examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the left ankle on motion and the degrees at which the guarding starts.  

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left ankle is used repeatedly over a period of time.  The examiner must also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected chronic herpes progenitalis and condyloma of the scrotum and his service-connected tinea pedis and tinea corporis.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's herpes progenitalis and condyloma of the scrotum, as well as his tinea pedis and tinea corporis, should be reported in detail, including all information necessary for rating the conditions under 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.  This must include an opinion as to whether any of the Veteran's service-connected disabilities require systemic therapy such as corticosteroids or other immunosuppressive drugs (and their duration if so).

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

